[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff moves to strike a landlord's counterclaim for unpaid rent from her premises liability case.
The test for determining whether a counterclaim is proper is whether the subject matter of the counterclaim is so connected with the matter in controversy under the original complaint that its consideration is necessary for a full determination of the rights of the parties. Claims arising out of a lease contract are not properly united with tortious neglect of the plaintiff in performing certain duties owed because the parties stood in a landlord tenant relationship. See: Springfield Dewitt Gardens Inc. v. Wood,
FLYNN, J. CT Page 3873